                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 1                                                                 EASTERN DISTRICT OF WASHINGTON


 2
                                                                    Jan 10, 2019
 3                                                                      SEAN F. MCAVOY, CLERK


 4

 5                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6
                                           )
 7   ADAM F.,                              )   No. 1:18-CV-3078-LRS
                                           )
 8                      Plaintiff,         )   ORDER GRANTING
                                           )   PLAINTIFF’S MOTION FOR
 9               vs.                       )   SUMMARY JUDGMENT,
                                           )   INTER ALIA
10                                         )
     COMMISSIONER OF SOCIAL                )
11   SECURITY,                             )
                                           )
12                                         )
                     Defendant.            )
13   ______________________________ )
14         BEFORE THE COURT are the Plaintiff's Motion For Summary Judgment
15   (ECF No. 14) and the Defendant's Motion For Summary Judgment (ECF No. 16).
16
17                                    JURISDICTION
18         Adam F., Plaintiff, applied for Title XVI Supplemental Security Income
19   benefits (SSI) on September 26, 2014. The application was denied initially and on
20   reconsideration. Plaintiff timely requested a hearing which was held on January 30,
21   2017 before Administrative Law Judge (ALJ) Tom L. Morris. Plaintiff testified at the
22   hearing, as did Vocational Expert (VE) Kimberly Mullinax. On March 24, 2017, the
23   ALJ issued a decision finding the Plaintiff not disabled. The Appeals Council denied
24   a request for review of the ALJ’s decision, making that decision the Commissioner’s
25   final decision subject to judicial review.   The Commissioner’s final decision is
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 1
28
 1   appealable to district court pursuant to 42 U.S.C. §405(g) and §1383(c)(3).
 2
 3                                STATEMENT OF FACTS
 4         The facts have been presented in the administrative transcript, the ALJ's
 5   decision, the Plaintiff's and Defendant's briefs, and will only be summarized here. At
 6   the time of the administrative hearing, Plaintiff was 51 years old. He does not have
 7   any past relevant work experience.
 8         Plaintiff was previously awarded disability benefits pursuant to an ALJ
 9   decision dated July 6, 2011, but these benefits were terminated on May 6, 2014 on the
10   basis of medical improvement.
11
12                                STANDARD OF REVIEW
13         "The [Commissioner's] determination that a claimant is not disabled will be
14   upheld if the findings of fact are supported by substantial evidence...." Delgado v.
15   Heckler, 722 F.2d 570, 572 (9th Cir. 1983). Substantial evidence is more than a mere
16   scintilla, Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975), but less
17   than a preponderance. McAllister v. Sullivan, 888 F.2d 599, 601-602 (9th Cir. 1989);
18   Desrosiers v. Secretary of Health and Human Services, 846 F.2d 573, 576 (9th Cir.
19   1988).   "It means such relevant evidence as a reasonable mind might accept as
20   adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401, 91
21   S.Ct. 1420 (1971). "[S]uch inferences and conclusions as the [Commissioner] may
22   reasonably draw from the evidence" will also be upheld. Beane v. Richardson, 457
23   F.2d 758, 759 (9th Cir. 1972); Mark v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965).
24   On review, the court considers the record as a whole, not just the evidence supporting
25   the decision of the Commissioner. Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir.
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 2
28
 1   1989); Thompson v. Schweiker, 665 F.2d 936, 939 (9th Cir. 1982).
 2            It is the role of the trier of fact, not this court to resolve conflicts in evidence.
 3   Richardson, 402 U.S. at 400. If evidence supports more than one rational
 4   interpretation, the court must uphold the decision of the ALJ. Allen v. Heckler, 749
 5   F.2d 577, 579 (9th Cir. 1984).
 6            A decision supported by substantial evidence will still be set aside if the proper
 7   legal standards were not applied in weighing the evidence and making the decision.
 8   Brawner v. Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir.
 9   1987).
10
11                                              ISSUES
12            Plaintiff argues: 1) the Appeals Council erred when it failed to consider new
13   and material evidence; 2) the ALJ erred in failing to consider Plaintiff’s left upper
14   extremity impairment; 3) the ALJ erred in his evaluation of medical opinion evidence;
15   and 4) the ALJ failed to offer specific, clear and convincing reasons for discounting
16   Plaintiff’s testimony regarding his pain and limitations.
17
18

19                                           DISCUSSION
20   SEQUENTIAL EVALUATION PROCESS
21            The Social Security Act defines "disability" as the "inability to engage in any
22   substantial gainful activity by reason of any medically determinable physical or
23   mental impairment which can be expected to result in death or which has lasted or can
24   be expected to last for a continuous period of not less than twelve months." 42
25   U.S.C. § 1382c(a)(3)(A). The Act also provides that a claimant shall be determined
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 3
28
 1   to be under a disability only if his impairments are of such severity that the claimant
 2   is not only unable to do his previous work but cannot, considering his age, education
 3   and work experiences, engage in any other substantial gainful work which exists in
 4   the national economy. Id.
 5         The Commissioner has established a five-step sequential evaluation process for
 6   determining whether a person is disabled. 20 C.F.R. § 416.920; Bowen v. Yuckert,
 7   482 U.S. 137, 140-42, 107 S.Ct. 2287 (1987). Step one determines if he is engaged
 8   in substantial gainful activities.   If he is, benefits are denied.      20 C.F.R. §
 9   416.920(a)(4)(i).   If he is not, the decision-maker proceeds to step two, which
10   determines whether the claimant has a medically severe impairment or combination
11   of impairments. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant does not have a severe
12   impairment or combination of impairments, the disability claim is denied. If the
13   impairment is severe, the evaluation proceeds to the third step, which compares the
14   claimant's impairment with a number of listed impairments acknowledged by the
15   Commissioner to be so severe as to preclude substantial gainful activity. 20 C.F.R.
16   § 416.920(a)(4)(iii); 20 C.F.R. § 404 Subpart P, App. 1. If the impairment meets or
17   equals one of the listed impairments, the claimant is conclusively presumed to be
18   disabled. If the impairment is not one conclusively presumed to be disabling, the
19   evaluation proceeds to the fourth step which determines whether the impairment
20   prevents the claimant from performing work he has performed in the past. If the
21   claimant is able to perform his previous work, he is not disabled. 20 C.F.R. §
22   416.920(a)(4)(iv). If the claimant cannot perform this work, the fifth and final step
23   in the process determines whether he is able to perform other work in the national
24   economy in view of his age, education and work experience.               20 C.F.R. §
25   416.920(a)(4)(v).
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 4
28
 1         The initial burden of proof rests upon the claimant to establish a prima facie
 2   case of entitlement to disability benefits. Rhinehart v. Finch, 438 F.2d 920, 921 (9th
 3   Cir. 1971). The initial burden is met once a claimant establishes that a physical or
 4   mental impairment prevents him from engaging in his previous occupation. The
 5   burden then shifts to the Commissioner to show (1) that the claimant can perform
 6   other substantial gainful activity and (2) that a "significant number of jobs exist in the
 7   national economy" which claimant can perform. Kail v. Heckler, 722 F.2d 1496,
 8   1498 (9th Cir. 1984).
 9

10   ALJ'S FINDINGS
11         The ALJ found the following: 1) Plaintiff has “severe” medical impairments,
12   those being bilateral knee osteoarthritis, degenerative disk disease of the spine, and
13   closed dislocation of the right acromioclavicular joint; 2) Plaintiff’s impairments do
14   not meet or equal any of the impairments listed in 20 C.F.R. § 404 Subpart P, App.
15   1; 3) Plaintiff has the residual functional capacity (RFC) to perform light work as
16   defined in 20 C.F.R. § 416.967(a),with the ability to lift and/or carry 20 pounds
17   occasionally, and 10 pounds frequently; stand and/or walk with normal breaks for a
18   total of about five hours in an eight hour workday; occasionally climb ladders, ropes
19   and scaffolds; frequently reach with the right upper extremity, including overhead;
20   crouch, kneel and crawl; occasionally climb ramps, stairs, ladders, ropes and
21   scaffolds; avoid concentrated exposure to hazards such as unprotected heights; no
22   vibration; and may be off task about 10% over the course of an eight hour workday;
23   and 4) considering Plaintiff’s age, education, work experience and RFC, there are
24   jobs existing in significant numbers in the national economy, identified by the VE,
25   which the Plaintiff is capable of performing, including: cashier II, storage facility
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 5
28
 1   rental clerk, and furniture rental consultant. Accordingly, the ALJ concluded the
 2   Plaintiff is not disabled.
 3
 4   APPEALS COUNCIL REVIEW
 5          In its denial of review, the Appeals Council acknowledged Plaintiff’s
 6   submission of “records from Sunnyside Community Hospital dated December 7, 2016
 7   through December 30, 2016 (13 pages).” The Appeals Council found this evidence
 8   “not material because it is not relevant to [Plaintiff’s] claim for disability” and
 9   therefore, “did not consider and exhibit this evidence.” The Appeals Council noted
10   that Plaintiff also submitted nine pages of records from Sunnyside Community
11   Hospital dated May 8, 2017, but because the ALJ decided the case through March 24,
12   2017, the Appeals Council determined the evidence did not relate to the period at
13   issue and did not affect the decision whether Plaintiff was disabled on or before
14   March 24, 2017. (AR at p. 2). Plaintiff contends all of this additional evidence
15   relates to the period on or before the date of the ALJ’s decision and therefore, should
16   have been considered by the Appeals Council.1 Pursuant to the Ninth Circuit’s
17   decision in Taylor v. Commissioner of Soc. Sec. Admin., 659 F.3d 1228 (9th Cir.
18   2011), Plaintiff contends a remand to the ALJ for consideration of this evidence is
19   warranted.
20
21          1
                “If new and material evidence is submitted, the Appeals Council shall
22
     consider the additional evidence only where it relates to the period on or before
23

24   the date of the administrative law judge hearing decision.” 20 C.F.R. §
25
     416.1470(b).
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 6
28
 1         When the Appeals Council denies a request for review, it is a non-final agency
 2   action not subject to judicial review because the ALJ’s decision becomes the final
 3   decision of the Commissioner. Taylor, 659 F.3d at 1231. In Taylor, the plaintiff
 4   submitted to the Appeals Council in his request for review a certain psychiatric
 5   evaluation. As it turned out, the evaluation got lost “[s]omewhere in the shuffle” and
 6   therefore, the Appeals Council never considered the evaluation at all when it denied
 7   the request for review. Id. at 1233. The Ninth Circuit concluded the evaluation
 8   should have been considered by the Appeals Council because it related to the period
 9   on or before the date of the ALJ’s hearing decision. Id. Accordingly, remand to the
10   ALJ was appropriate so the ALJ could reconsider his/her decision in light of the
11   additional evidence. Id. The Ninth Circuit observed that Taylor was not asking for
12   reversal of the Appeals Council’s denial of the request for review, noting that such
13   a request would be barred by Gomez v. Chater, 74 F.3d 967, 972 (9th Cir. 1996),
14   which does not require the Appeals Council to offer a detailed rationale when faced
15   with new evidence. Taylor, 659 F.3d at 1231-32.
16         Taylor involved a unique situation which does not exist in the instant case and
17   therefore, a remand is not warranted based on the reasoning offered in Taylor. The
18   new evidence presented by Plaintiff’s counsel was examined by the Appeals Council
19   and made part of the administrative record, although it is noted the evidence dating
20   from December 7, 2016 through December 30, 2016 is labeled “Medical Evidence of
21   Record (MER)” (AR at pp. 40-52), whereas the evidence dated May 8, 2017 is
22   labeled “Attorney/Representative-Supplied Evidence” (REPEVID)” (AR at pp. 13-
23   21). The significance of this distinction is not readily apparent as all of this evidence
24
25
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 7
28
 1   is part of the administrative record.2 This court would be entitled to review the
 2   additional evidence to determine whether, in light of the record as a whole, the ALJ’s
 3   decision is supported by substantial evidence and free of legal error. Taylor, 659 F.3d
 4   at 1232, citing Ramirez v. Shalala, 8 F.3d 1449, 1452 (9 t h Cir. 1993). The court’s
 5   review would be of the ALJ’s final decision, not the Appeals Council’s decision to
 6   deny review. See Warner v. Astrue, 859 F.Supp.2d 1107, 1115 (C.D. Cal. 2012).
 7         While a remand pursuant to Taylor is not warranted, for reasons discussed
 8   below regarding Plaintiff’s left upper extremity, the court is remanding this matter to
 9   the ALJ. As part of that remand, the ALJ should consider the additional evidence
10   which was submitted to the Appeals Council.
11
12   LEFT UPPER EXTREMITY
13         A “severe” impairment is one which significantly limits physical or mental
14   ability to do basic work-related activities. 20 C.F.R. § 416.920(c). It must result
15   from anatomical, physiological, or psychological abnormalities which can be shown
16   by medically acceptable clinical and laboratory diagnostic techniques. It must be
17
18         2
               It appears impossible to reconcile the Appeals Council’s statement that it
19
20   was not “considering and exhibiting” the evidence dating from December 7, 2016
21   through December 30, 2016 when that evidence is part of the administrative
22
     record and referred to as “Medical Evidence of Record.” It is noted that the
23

24   Appeals Council made no such statement regarding the “Attorney/Representative-
25
     Supplied Evidence” dated May 8, 2017.
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 8
28
 1   established by medical evidence consisting of signs, symptoms, and laboratory
 2   findings, not just the claimant's statement of symptoms. 20 C.F.R. § 416.908.
 3          Step two is a de minimis inquiry designed to weed out non-meritorious claims
 4   at an early stage in the sequential evaluation process. Smolen v. Chater, 80 F.3d
 5   1273, 1290 (9 t h Cir. 1996), citing Bowen v. Yuckert, 482 U.S. 137, 153-54 (1987)
 6   ("[S]tep two inquiry is a de minimis screening device to dispose of groundless
 7   claims"). "[O]nly those claimants with slight abnormalities that do not significantly
 8   limit any basic work activity can be denied benefits" at step two. Bowen, 482 U.S.
 9   at 158 (concurring opinion). "Basic work activities" are the abilities and aptitudes to
10   do most jobs, including: 1) physical functions such as walking, standing, sitting,
11   lifting, pushing, pulling, reaching, carrying, or handling; 2) capacities for seeing,
12   hearing, and speaking; 3) understanding, carrying out, and remembering simple
13   instructions; 4) use of judgment; 5) responding appropriately to supervision, co-
14   workers and usual work situations; and 6) dealing with changes in a routine work
15   setting. 20 C.F.R. § 416.921(b).
16          The Commissioner has stated that “[i]f an adjudicator is unable to determine
17   clearly the effect of an impairment or combination of impairments on the individual’s
18   ability to do basic work activities, the sequential evaluation should not end with the
19   not severe evaluation step.” Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005),
20   citing S.S.R. No. 85-28 (1985). An ALJ may find that a claimant lacks a medically
21   severe impairment or combination of impairments only when his conclusion is
22   “clearly established by medical evidence.” Id.
23          The ALJ found Plaintiff’s alleged left shoulder impairment had not been
24   “established as severe during the period at issue.” (AR at p. 28). According to the
25   ALJ:
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 9
28
 1                 Most references to medical evidence regarding this extremity
                   are dated significantly prior to his application date of 2014,
 2                 despite reference to his left arm complaints in disability
                   forms discussed below. [Citation omitted]. Also, the claimant
 3                 indicated that his left shoulder injury was sustained during
                   an “incident with the police.” [Citation omitted]. While no
 4                 other details are known, the regulations prohibit any impair-
                   ment that arises in connection with the commission of a
 5                 felony. [20 C.F.R. §] 404.1506].
 6   (AR at p. 28).
 7          As the Plaintiff notes, in the July 6, 2011 decision finding him disabled, the
 8   ALJ there found Plaintiff’s “severe” impairments included “left shoulder rotator cuff
 9   tear; left frozen shoulder; [and] rotator cuff tendinitis.” (AR at p. 141). In her RFC
10   determination, the ALJ found the Plaintiff could not lift above shoulder level with the
11   left arm. (Id.).
12          20 C.F.R. § 404.1506(a) provides:
13                 In determining whether you are under a disability, we
                   will not consider any physical or mental impairment, or
14                 any increase in severity (aggravation) of a preexisting
                   impairment, which arises in connection with your
15                 commission of a felony after October 19, 1980, if you
                   are subsequently convicted of this crime. Your
16                 subsequent conviction will invalidate any prior
                   determination establishing disability if that determination
17                 was based upon any impairment, or aggravation, which
                   we must exclude under this rule.
18
            This regulation precludes consideration of any physical or mental impairment,
19
     severe or non-severe, if it arose in connection with the commission of a felony. There
20
     is nothing in the record indicating that Plaintiff’s “incident with the police” involved
21
     the commission of a felony. Moreover, this regulation applies to an application for
22
     Title II social security disability insurance (SSDI) benefits, whereas Plaintiff’s
23
     application is for Title XVI supplemental security income (SSI) benefits. There is no
24
     SSI rule (a provision in Part 416) corollary to 20 C.F.R. § 404.1506(a). The ALJ’s
25
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 10
28
 1   reliance on § 404.1506(a) constitutes error.
 2          Plaintiff asserts the ALJ failed to consider the complete record and evidence
 3   of ongoing left shoulder impairment and limitation during and after 2014.           In
 4   response to a medical questionnaire submitted to him by Plaintiff’s counsel, dated
 5   August 31, 2015,3 PA-C Jason Redd included left shoulder rotator cuff tendinitis
 6   among the Plaintiff’s diagnoses, indicating this was established “on exam.” (AR at
 7   p. 459). Redd indicated Plaintiff would miss on average four or more days of work
 8   per month “due to pain per patient.” (AR at p. 460). He declined, however, to opine
 9   about a specific exertional level, noting all of Plaintiff’s medical problems were
10   managed through an orthopedist whom Reed thought “more qualified to make
11   recommendations.” (AR at p. 461). A progress note from Redd, dated the same date
12   as the questionnaire (August 31, 2015) stated Plaintiff had “bilateral shoulder pain”
13   and “the left [shoulder] had rotator cuff tendinopathy according to the patient.” (AR
14   at p. 577).
15          Plaintiff was last seen by Redd in May 2016, for “right left shoulder pain with
16   recurrent right shoulder dislocations.” Redd noted Plaintiff had been seen for this a
17   year ago and referred to orthopedics. (AR at p. 579). Physical examination revealed
18   both the right and left shoulder to be “normal.” (AR at p. 580). Reed completed
19   another questionnaire submitted to by him by Plaintiff’s counsel in which he
20   indicated one of the diagnoses was left shoulder rotator cuff tendinitis. Plaintiff
21   suggested he would miss four or more days of work per month due to “pain flares.”
22   (AR at p. 468). Redd again, however, declined to comment on Plaintiff’s exertional
23

24          3
                The questionnaire, however, appears to have been completed in February
25
     2015. (AR at p. 459).
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 11
28
 1   capacity, indicating he would refer Plaintiff “back to ortho to determine disability
 2   status.” (AR at p. 469).
 3         In September 2016, the Plaintiff’s care was transferred to Kristin L. Bond,
 4   M.D.. Plaintiff reported pain in his left shoulder. Dr. Bond noted that Plaintiff had
 5   been seen by an orthopedist in the past and had been referred again in May 2016, but
 6   had lost his insurance and so never went to revisit an orthopedist. (AR. at p. 581).
 7   Plaintiff reported that his shoulder accident happened nine years ago in an incident
 8   with police and that he had rotator cuff tendinitis since then. (AR at p. 581).
 9         On September 28, 2016, Dr. Bond completed a Washington Department of
10   Social & Health Services (DSHS) “Physical Functional Evaluation.” She noted that
11   left shoulder pain was one of Plaintiff’s chief subjective complaints (AR at p. 491),
12   and opined the rotator cuff injury to Plaintiff’s left shoulder had a severity rating
13   between mild (no significant interference with the ability to perform one or more
14   basic work-related activities) and moderate (significant interference). (AR at p. 492).
15   Dr. Bond opined Plaintiff was limited to “light” work (lift 20 pounds maximum and
16   frequently lift or carry up to 10 pounds; walk or stand six out of eight hours per day;
17   able to sit and use pushing or pulling arm or leg movements most of the day). (AR
18   at p. 493).4 She recommended an orthopedic referral and considered orthopedic
19
20
21         4
               In August 2014, PA-C Redd competed a DSHS “Physical Functional
22
     Evaluation” form in which he opined Plaintiff was limited to “sedentary” work,
23

24   but left shoulder pain was not among the diagnoses considered by Redd.
25
     Recommended treatment included an orthopedic evaluation and Reed indicated he
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 12
28
 1   evaluation to be part of the recommended treatment for Plaintiff. (AR at p. 493). In
 2   a “Range Of Joint Motion Evaluation Chart” accompanying her DSHS evaluation, Dr.
 3   Bond indicated a normal range of motion for Plaintiff’s right shoulder and a normal
 4   range of motion for his left shoulder, with the exception of abduction of the left
 5   shoulder which was at 110 degrees instead of 150 degrees. (AR at p. 495).
 6          In light of the foregoing, the ALJ’s conclusion that Plaintiff did not have a
 7   severe medically determinable left shoulder impairment on or after September 26,
 8   2014 (date of SSI application) is not “clearly established by medical evidence.”
 9   There is, at a minimum, an ambiguity which requires development of the record to
10   resolve. The ALJ has a basic duty to inform himself about facts relevant to his
11   decision. Heckler v. Campbell, 461 U.S. 458, 471 n. 1, 103 S.Ct. 1952 (1983). The
12   ALJ’s duty to develop the record exists even when the claimant is represented by
13   counsel. Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001). The duty is
14   triggered by ambiguous or inadequate evidence in the record and a specific finding
15   of ambiguity or inadequacy by the ALJ is not necessary. McLeod v. Astrue, 640 F.3d
16   881, 885 (9th Cir. 2011). Here, the record is ambiguous or inadequate as to whether
17   Plaintiff suffers from a medically determinable left shoulder impairment, whether it
18   is “severe,” and if so, the extent to which it limits Plaintiff’s ability to perform basic
19   work-related activities.
20          Accordingly, the court will remand this matter to the Commissioner to order
21   a consultative orthopedic examination pursuant to 20 C.F.R. §416.919 for the purpose
22   of ascertaining whether Plaintiff suffers from a “severe” medically determinable left
23   shoulder impairment and if so, the extent to which it limits his ability to engage in
24
25
     intended to make a referral for such. (AR at pp. 358-60).
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 13
28
 1   substantial gainful activity. There is no reason, however, why the examination should
 2   be limited to Plaintiff’s left shoulder impairment and the court will direct that is also
 3   include Plaintiff’s right shoulder, his knees, and his back. Neither PA-C Redd or Dr.
 4   Bond suggested that an orthopedic referral should be confined to Plaintiff’s left
 5   shoulder.
 6
 7   REMAND
 8         Social security cases are subject to the ordinary remand rule which is that when
 9   “the record before the agency does not support the agency action, . . . the agency has
10   not considered all the relevant factors, or . . . the reviewing court simply cannot
11   evaluate the challenged agency action on the basis of the record before it, the proper
12   course, except in rare circumstances, is to remand to the agency for additional
13   investigation or explanation.” Treichler v. Commissioner of Social Security
14   Administration, 775 F.3d 1090, 1099 (9th Cir. 2014), quoting Fla. Power & Light Co.
15   v. Lorion, 470 U.S. 729, 744, 105 S.Ct. 1598 (1985).
16         In “rare circumstances,” the court may reverse and remand for an immediate
17   award of benefits instead of for additional proceedings. Id., citing 42 U.S.C. §405(g).
18   Three elements must be satisfied in order to justify such a remand. The first element
19   is whether the “ALJ has failed to provide legally sufficient reasons for rejecting
20   evidence, whether claimant testimony or medical opinion.” Id. at 1100, quoting
21   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). If the ALJ has so erred, the
22   second element is whether there are “outstanding issues that must be resolved before
23   a determination of disability can be made,” and whether further administrative
24   proceedings would be useful. Id. at 1101, quoting Moisa v. Barnhart, 367 F.3d 882,
25   887 (9th Cir. 2004). “Where there is conflicting evidence, and not all essential factual
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 14
28
 1   issues have been resolved, a remand for an award of benefits is inappropriate.” Id.
 2   Finally, if it is concluded that no outstanding issues remain and further proceedings
 3   would not be useful, the court may find the relevant testimony credible as a matter of
 4   law and then determine whether the record, taken as a whole, leaves “not the slightest
 5   uncertainty as to the outcome of [the] proceedings.” Id., quoting NLRB v. Wyman-
 6   Gordon Co., 394 U.S. 759, 766 n. 6 (1969). Where all three elements are satisfied-
 7   ALJ has failed to provide legally sufficient reasons for rejecting evidence, there are
 8   no outstanding issues that must be resolved, and there is no question the claimant is
 9   disabled- the court has discretion to depart from the ordinary remand rule and remand
10   for an immediate award of benefits. Id. But even when those “rare circumstances”
11   exist, “[t]he decision whether to remand a case for additional evidence or simply to
12   award benefits is in [the court’s] discretion.”    Id. at 1102, quoting Swenson v.
13   Sullivan, 876 F.2d 683, 689 (9th Cir. 1989).
14         The ALJ failed to provide legally sufficient reasons for finding Plaintiff’s left
15   shoulder impairment to be non-severe. There are, however, “outstanding issues that
16   must be resolved before a determination of disability can be made”- whether Plaintiff
17   has a severe medically determinable left shoulder impairment- and further
18   administrative proceedings would be useful in resolving that question. A review of
19   the current record does not allow the court to conclude there is no question Plaintiff
20   is disabled based on consideration of the other impairments found medically severe
21   by the ALJ: bilateral knee osteoarthritis, degenerative disk disease of the spine, and
22   closed dislocation of the right acromioclavicular joint.    Therefore, a remand for
23   further proceedings is warranted.
24
25
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 15
28
 1                                      CONCLUSION
 2         Plaintiff’s Motion For Summary Judgment (ECF No. 14) is GRANTED and
 3   Defendant’s Motion For Summary Judgment (ECF No. 16) is DENIED.                    The
 4   Commissioner's decision is REVERSED.
 5         Pursuant to sentence four of 42 U.S.C. §405(g) and § 1383(c)(3), this matter
 6   is REMANDED to the Commissioner for further proceedings. The Commissioner
 7   shall order a consultative orthopedic examination to include evaluation of Plaintiff’s
 8   left and right shoulders, his knees and his back.5 On remand, the ALJ will consider
 9   the additional evidence which was submitted to the Appeals Council. This additional
10   evidence and the results of the orthopedic evaluation will be considered by the ALJ
11   in a renewed assessment of the weight to be accorded to the opinions of PA-C Redd
12   and Dr. Bond, and in a renewed assessment of the weight to be accorded to Plaintiff’s
13   testimony regarding the severity of his symptoms and the physical limitations claimed
14   by him. An application for attorney fees may be filed by separate motion.
15   //
16   //
17   //
18   //
19   //
20   //
21

22
           5
               It appears Plaintiff was last seen by an orthopedist in September 2013
23

24   (Valentin Antoci, M.D., Sunnyside Bone & Joint) for an evaluation of his right
25
     shoulder. (AR at pp. 364-66).
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 16
28
 1         IT IS SO ORDERED.               The District Executive shall enter judgment
 2   accordingly, forward copies of the judgment and this order to counsel of record, and
 3   close the case.
 4         DATED this      10th      day of January, 2019.
 5
 6                                       s/Lonny R. Suko
 7                                       LONNY R. SUKO
                                  Senior United States District Judge
 8
 9

10
11
12

13
14
15

16
17
18

19
20
21

22
23

24
25
26
     ORDER GRANTING PLAINTIFF’S
27
     MOTION FOR SUMMARY JUDGMENT- 17
28
